Citation Nr: 0617874	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  00-24 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 14, 1996, 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to June 
1952.  He died in May 1987.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California, that granted service connection for the 
cause of the veteran's death and assigned an effective date 
of May 14, 1996.  The veteran timely appealed the effective 
date of the grant.  See 38 C.F.R. § 20.200.  In November 
2002, the appellant testified at a Board hearing in 
Washington, D.C.  In June 2003, Board denied an effective 
date earlier than May 14, 1996, for the grant of service 
connection for the cause of the veteran's death.  The veteran 
filed a timely appeal to the United State Court of Appeals 
for Veterans Claims (Court).

In October 2005, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant filed a 
joint motion to vacate the Board's June 2003 decision and 
remand the matter for readjudication.  The Court granted the 
motion in November 2005, vacating and remanding the case to 
the Board.  

In May 2006, the undersigned granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).




FINDINGS OF FACT

1.  The Board denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death in 
August 1994.

2.  The appellant's request to reopen her claim was received 
on May 14, 1996.  The claim of entitlement to service 
connection for the cause of the veteran's death was 
subsequently reopened and granted.


CONCLUSIONS OF LAW

1.  The August 1994 Board decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 
20.1104 (2005).

2.  The criteria for an effective date earlier than May 14, 
1996, for the award of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the June 2000 
decision from which this appeal stems, preceded the enactment 
of the VCAA.  Thereafter, in November 2000, the RO provided 
the appellant with notice of VA's duty to assist as it 
pertains to the June 2000 appeal.  Thus, because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which she appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  As noted above, the appellant was given the 
opportunity to submit additional evidence in support of her 
claim in November 2000.  Additionally, there are supplemental 
statements of the case dated in October 2000 and October 2001 
that informed the appellant of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
For example, VA informed the appellant in the November 2000 
letter to provide information regarding all VA-related 
treatment and that it would request medical records from 
identified private health care providers.  VA also informed 
the appellant that it was her responsibility to make sure 
that VA received all requested private medical records.  
Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Although the present appeal involves 
the issue of an earlier effective date for the grant of 
service connection for the cause of the veteran's death, VA 
believes that the Dingess/Hartman analysis can be analogously 
applied.  Thus, given the fact that the RO took appropriate 
action to notify the appellant of the pertinent law and 
regulations regarding effective date claims for the grant of 
service connection, the Board concludes that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim.  The record 
includes VA treatment records, an independent medical 
opinion, as well as private and VA medical opinions. The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  In fact, the appellant indicated in writing 
in February 2006 that she had no additional evidence to 
submit.  She asked that the Board proceed with her claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

The facts of this case show that the veteran died in May 
1987.  At the time of his death he was service-connected for 
ventral hernia, rated 40 percent disabling, and postoperative 
peptic ulcer disease with cholecystectomy, vagotomy, 
gastrostomy and hiatal hernia, rated 20 percent disabling.  
He was also service-connected for appendectomy, rated 0 
percent disabling.  

The initial death certificate, received in 1987, shows that 
the veteran died of cardiac failure due to, or as a 
consequence of, hypertensive cardiovascular disease.  

The appellant filed an initial claim of service connection 
for the cause of the veteran's death in June 1987, and the RO 
denied the claim in September 1987.  The appellant timely 
appealed the decision to the Board, and in September 1988 the 
Board denied the appellant's claim.  In July 1989, the Board 
granted the appellant's request for reconsideration of its 
September 1988 decision.  In an August 1994 reconsideration 
decision, the Board denied the appellant's claim for service 
connection for the cause of the veteran's death.  

In April 1992, the appellant's son, who is a chiropractor, 
submitted an opinion in support of the appellant's claim.  He 
opined that the veteran died of a cardiac arrest precipitated 
by an acute electrolyte and nutritional deficiency/imbalance 
from chronic daily gastrointestinal symptoms, including 
diarrhea.  

In April 1994, VA obtained a medical opinion from an 
Independent Medical Expert who, after reviewing the veteran's 
claims file (to include the April 1992 opinion from the 
appellant's son), opined that the veteran's service-connected 
disorders should not have had any relationship to his death.  

In an August 1994 reconsideration decision, the Board denied 
the appellant's claim for service connection for the cause of 
the veteran's death.

In October 1994, the appellant filed a motion for 
reconsideration of the Board's August 1994 decision.  She 
also filed a Notice of Appeal of the Board's August 1994 
decision with the Court in December 1994.  However, in March 
1995, the Court granted VA's motion to dismiss the 
appellant's appeal for lack of a jurisdiction-conferring NOD.  
In June 1995, the Board denied the appellant's October 1994 
motion for reconsideration

On May 14, 1996, the appellant's representative made a 
written request to reopen the appellant's claim for service 
connection for the cause of the veteran's death and included 
an amended death certificate.  This certificate shows that 
the veteran died from acute and chronic congestive heart 
failure and that a significant condition that contributed to 
death but not to the underlying cause was severe and 
disabling gastrointestinal symptoms (dumping syndrome) 
following gastric surgery in May 1974.

In September 1996, the RO received a letter from a lieutenant 
of the Corner's Bureau of the Alameda sheriff's Department 
explaining that the original death certificate had been based 
on erroneous information that the veteran had hypertension.  
Accordingly, he said that it was felt that an amended death 
certificate was necessary to show that the symptoms that the 
veteran had been suffering with were primarily related to 
gastric surgery.  He opined that the veteran's 
gastrointestinal symptoms contributed to his death.  There 
was also a medical opinion by VA opining that the veteran's 
post surgical gastrointestinal symptoms caused morbidity, but 
did not contribute substantially or materially to the 
veteran's death.  

In an October 1996 rating decision, the RO denied the 
appellant's application to reopen a claim for service 
connection for the cause of the veteran's death.   

In an April 2000 report, Harry G. Preuss, M.D., opined that 
"the description of the severity of [the veteran's] GI 
complaints...over many years following his surgery led to an 
inactive lifestyle and persistent stress which, in turn, 
would have contributed to the development of an arrhythmia, 
embolus, and/or a myocardial infarction."  

Also on file is a June 2000 opinion by a VA physician who, 
after noting that the veteran died of a cardiac arrhythmia, 
opined that it was as likely as not that the veteran's 
electrolyte imbalances caused by diarrhea contributed to his 
cardiac arrythmia event.  He noted that the veteran's 
diarrhea was a severe post-surgical problem from the surgical 
procedure of a vagotomy and gastrojejunostomy that he 
underwent.



III.  Analysis

The appellant disagrees with the assigned effective date of 
May 14, 1996, for the award of service connection for the 
cause of the veteran's death and asserts that the date should 
go back to her initial claim for VA death benefits filed in 
1987.

Under the applicable criteria, the effective date of an award 
of compensation or dependency and indemnity compensation to a 
surviving spouse will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§§ 510(a), 5110(d); 38 C.F.R. § 3.402(c)(1).  For a claim 
received after a final disallowance, the effective date for 
the grant of service connection for cause of the veteran's 
death based on submission of new and material evidence is the 
date of receipt of the claim to reopen or the date that 
entitlement to service connection for cause of the veteran's 
death arose, whichever is later.  See 38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.151, 3.155, 3.400.  See Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) ("When a claim to reopen is successful 
and the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen."); see 
also Bingham v. Principi, 18 Vet. App. 470, 475 (2004).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from an appellant or his 
or her representative, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim. When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

In the instant case, there was a prior final denial of 
service connection for cause of the veteran's death.  This 
was the Board's August 1994 decision.  See 38 C.F.R. 
§ 20.1100.  In fact, the basis of the October 2006 joint 
motion to remand was so that consideration of an earlier 
effective date could appropriately be given to all documents 
filed after the August 1994 final Board decision rather than 
after the Board's denial of a motion for reconsideration 
dated June 1, 1995.

Thus, the effective date of any subsequent award of service 
connection for the cause of the veteran's death can be no 
earlier than the date of receipt of the application to 
reopen.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 
3.400.

The earliest evidence of the appellant's intent to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death following the August 1994 decision is a 
statement and supporting records that the RO received on May 
14, 1996, from the appellant's representative.  In the 
statement, the appellant's representative specifically stated 
their intent to reopen the appellant's claim for service 
connection for the cause of the veteran's death.  The 
supporting records included an amended death certificate 
linking the veteran's service-connected gastrointestinal 
disability to his death.  

There is simply no evidence on file showing the appellant's 
intent to reopen a claim for service connection for the cause 
of the veteran's death following the Board's 1994 denial, but 
prior to May 14, 1996.  In this regard, the Board has 
considered the appellant's representative's written assertion 
in April 2006 that the appellant's request for an extension 
of time with respect to her October 1994 request for 
reconsideration should somehow be construed as a claim to 
reopen.  However, in view of the October 2005 Joint Motion 
for Remand wherein the parties noted and agreed that the 
Board should look to documents filed after the August 1994 
final Board decision when determining whether an informal 
claim was filed earlier than May 14, 1996, it stands to 
reason that any correspondence that the appellant or her 
representative submitted prior to that time simply cannot be 
construed as a claim to reopen a final prior decision.  

The Board has also considered the appellant's contention 
regarding the fact that she has pursued a claim for death 
benefits since 1987 and should therefore be given benefits 
back to that date.  However, VA is bound by the laws as 
enacted by congress and its own controlling regulations.  See 
38 U.S.C.A. § 7104(c).  Thus, although the appellant has been 
pursuing her claim for entitlement to service connection for 
the cause of the veterans death since 1987, final 
determinations have been made regarding her claim as recently 
as the Board's 1994 decision.  

The other argument that the appellant makes is that there 
were pertinent VA treatment records dated in 1986 that were 
not associated with the claims file until 1998, and thus not 
made available to medical reviewers who reviewed the claims 
file prior to that time.  Accordingly, the appellant argues 
that had these VA treatment records been available earlier, 
this evidence may have favorably changed the opinions of some 
of the medical reviewers and resulted in an earlier effective 
date.  

The essence of the appellant's argument noted above is that 
of clear and unmistakable error in a prior adverse 
determination.  That is, that VA allegedly failed to assist 
the appellant in the development of her claim by not 
obtaining pertinent VA treatment records in a timely manner.  
However, because this theory of entitlement has not been 
developed for appellate review, it is not properly before the 
Board at this time.  Nonetheless, the appellant remains free 
to file a motion based upon clear and unmistakable error with 
respect to the prior adverse decisions.  Having said that, it 
is noteworthy to point out that this theory of entitlement 
pertains to the duties to notify and assist and that such 
arguments would be of no avail in the clear-and-unmistakable-
error context.  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (Court held that the notice requirements 
of 38 U.S.C. § 5103(a) do not apply to motions based on clear 
and unmistakable error); see also Cook, 318 F.3d at 1344-47 
(holding that "a breach of the duty to assist cannot 
constitute [clear and unmistakable error]"). 

Inasmuch as the appellant first expressed interest in 
reopening the last finally denied claim of entitlement to 
service connection for the cause of the veteran's death by 
way of evidence received on May 14, 1996, and keeping in mind 
that the effective date of an award of compensation for 
dependency and indemnity compensation to a surviving spouse 
will be the date of receipt of the claim to reopen or the 
date entitlement arose, whichever is later, the effective 
date of the subsequent grant of service connection for the 
cause of the veteran's death can be no earlier than this 
date.  Consequently, the appellant's claim for an effective 
date earlier than May 14, 1996, for the grant of service 
connection for the cause of the veteran's death must be 
denied.


ORDER

Entitlement to an effective date earlier than May 14, 1994, 
for the grant of service connection for the cause of the 
veteran's death is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


